Title: To John Adams from Henry Knox, 10 June 1791
From: Knox, Henry
To: Adams, John



My dear Sir
Philadelphia 10th of June 1791

I embrace the occasion of enclosing some letters, to thank you and Mrs Adams for the comfortable accommodation of your house at Bush Hill.  While the inhabitants of this City are panting for breath, like a hunted hare, we experience a in the Hall at Bush Hill a delightful and animating breeze
The paragraphs in the Connecticut and New York papers relative to your journey indicate envy and blackness of heart.  Who the Author of the articles is, I know not and it is quite immaterial.  But eminence must be taxed.
Perhaps the political heresies mentioned in the preface to the American edition of Paynes pamphlett; as coming from a more respectable quarter may occasion some uneasiness.  But the author has assured me that the note he wrote to the printer, never was intended for publication, but as a sort of apology for having detained the book which was a borrowed one, longer than the impatience of the printer would admit
But if the idea was aimed at your doctrines, it ought not to create a moments pain.  Conscious as you are, of the invariable pursuit of the public happiness, regulated by the sober standard of reason, it is not the desutory ebulition of this, or that mans mind that can divert you from your object. For while human nature shall continue its course according to its primary principles there will be a difference of judgement upon the same objects even among good men.
The President is expected to arrive here about the 23d or 25th instant But there is no information from him since the 16th of May  He has been perfectly received according to the abilities of the places through which he has passed
The indian Campaign must go forward.  We have marched and shall march by the latter end of this month 2,800 men. This force will be adequate with the addition of the troops already on the frontiers
Permit me to Congratulate you and Mrs Adams on the arrival of Colonel Smith.
I am my dear Sir / With the most respectful / Attachment Your obedient / Servant

H Knox